Citation Nr: 0937619	
Decision Date: 10/02/09    Archive Date: 10/14/09

DOCKET NO.  09-10 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The Veteran served on active duty from January 1951 to 
November 1952.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 decision by the RO.

This appeal has been advanced on the Board's docket pursuant 
to 38 U.S.C.A. § 7107(a)(2) and 38 C.F.R. § 20.900(c).  For 
the reasons set forth below, this appeal is being REMANDED 
for additional development.  VA will notify the Veteran if 
further action is required on his part.


REMAND

Generally speaking, when VA receives a complete or 
substantially complete application for benefits, it is 
required to make reasonable efforts to help the claimant 
obtain evidence necessary to substantiate his claim, to 
include relevant records from Federal and private sources.  
38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1)-(3) (2008).  VA is also required to provide a 
medical examination and/or opinion when necessary to make a 
decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2008).

Under applicable law, a medical examination and/or opinion is 
deemed "necessary" if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but (1) contains competent lay or 
medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability; (2) 
establishes that the veteran suffered an event, injury, or 
disease in service, or has a disease or symptoms of a disease 
listed in 38 C.F.R. §§ 3.309, 3.313, 3.316, and 3.317 
manifesting during an applicable presumptive period, provided 
the claimant has the required service or triggering event to 
qualify for that presumption; and (3) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4) (2008).  The United States Court of Appeals for 
Veterans Claims (Court) has held that the latter of these 
three elements presents a "low threshold" and may be 
satisfied by medical evidence that suggests a nexus but is 
too equivocal or lacking in specificity to support a decision 
on the merits, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation.  See McLendon v. Nicholson, 20 Vet. App. 79, 
83 (2006).

In the present case, the evidence of record indicates that 
the Veteran first reported his difficulties with hearing loss 
to a Joe Palazola, M.D. (who then referred the Veteran to 
Avon C. Coffman, D.O., at Midwest Medical Specialists, P.A.).  
The claims file does not contain any clinical records from 
Dr. Palazola.  Because those records could contain 
information relevant to the present appeal, efforts should be 
made to obtain them.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c), (e) (2008).

The evidence of record includes reports from Midwest Medical 
Specialists showing that the Veteran has a chronic, bilateral 
sensorineural hearing deficit.  The Veteran says that he was 
exposed to loud noises during service, and that he has had 
trouble with hearing loss ever since.  Because the evidence 
establishes that the Veteran has a current hearing deficit, 
and because he is competent to offer statements with respect 
to continuity of symptoms and exposure to noise, a medical 
nexus examination is necessary.  Because one has not yet been 
obtained, a remand is required.  38 C.F.R. § 19.9 (2008).  
See also Russo v. Brown, 9 Vet. App. 46, 51 (1996) 
(indicating that VA has a heightened duty to assist a 
claimant under circumstances where service records cannot be 
located).

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Ask the Veteran to provide a release for 
relevant records of treatment from Dr. 
Palazola.  If he provides the necessary 
release, assist him in obtaining the records 
identified, following the procedures set 
forth in 38 C.F.R. § 3.159.  The new or 
additional (i.e., non-duplicative) evidence 
obtained, if any, should be associated with 
the claims file.

2.  After the foregoing development has been 
completed, arrange to have the Veteran 
scheduled for an audiometric examination.  
After reviewing the claims file, examining 
the Veteran, and conducting audiometric and 
speech discrimination (Maryland CNC) testing 
of both ears, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (i.e., whether it is 50 percent 
or more probable) that the Veteran has a 
current hearing disability of either ear that 
can be attributed to service, to include any 
in-service exposure to noise.  A complete 
rationale should be provided.

3.  Thereafter, take adjudicatory action on 
the claim here in question.  If the benefit 
sought remains denied, furnish a supplemental 
statement of the case (SSOC) to the Veteran 
and his representative.  The SSOC should 
contain, among other things, a citation to, 
and summary of, 38 C.F.R. §§ 3.307 and 3.309.

After the Veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the Veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 
109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  The purposes of this remand are to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
Court for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2008).

